IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ZHAOJIN DAVID KE,                              : No. 14 EM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
ALLSTATE FIRE & CASUALTY                       :
INSURANCE COMPANY, JOHN WELCH,                 :
AND STEVEN SCHIMPF,                            :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of June, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.